Citation Nr: 1226904	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  06-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral great toe disability, status-post amputation.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1981 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the claim for additional development in September 2008.  The case has now been returned to the Board for further appellate action.

The record reflects that B.S.G. notified the Veteran and VA that she revoked her power of attorney in February 2006.  See 38 C.F.R. § 20.608 (2006).  The Veteran has not since acquired a new representative, and he is thus unrepresented in this appeal.


FINDING OF FACT

A bilateral great toe disability, status-post amputation, was not shown in service or for many years thereafter, and there is no competent evidence suggesting the disability is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral great toe disability, status-post amputation, have not been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter dated in April 2004.  The file copy of this letter contains a notation that it was originally returned as undeliverable, and subsequently re-mailed to an updated address.  There is no indication in the record that the Veteran did not receive this letter upon its re-mailing.  Thus, there is no evidence in this case to rebut the presumption of regularity.  See Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The April 2004 letter advised the Veteran of the information necessary to substantiate his service connection claim, and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  In March 2006, the RO informed the Veteran of how a disability rating and an effective date are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2009 Supplemental Statement of the Case (SSOC) readjudicated the claim after further development was completed and the Veteran had an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Thus, the duty to notify has been fulfilled.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The RO has substantially complied with the Board's September 2008 Remand instructions by issuing the March 2009 Supplemental SSOC that re-adjudicated the claim based on all the evidence of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, and the Veteran has not notified VA of any further evidence to be obtained on his behalf. 

The Veteran has not been medically evaluated in conjunction with his claim.  Under VA regulations, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran's contention has always been that his disability is due to post-service VA medical care, a matter which was separately adjudicated in a final February 2008 rating decision.  The evidence does not suggest and the Veteran does not contend that he suffered from a bilateral great toe disability during service.  Moreover, there is no evidence indicating an association between the Veteran's bilateral great toe disability and his military service.  Therefore, a VA examination is not warranted.  Id.  Accordingly, the duty to assist has also been met.

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence of record reflects that the Veteran sustained a cold injury after sleeping in a warehouse in December 2000 and subsequently developed significant bilateral foot problems, which eventually resulted in a partial amputation of the great (big) toes.  As this is a current disability, what remains to be shown is that this condition was incurred in or aggravated by the Veteran's service.

Here, however, the Veteran has not asserted that the disability is related to some event or incident of service.  In his March 2004 claim for benefits, he reported that his bilateral great toe disability began in November 1999 in one part of the application and in March 1994 in another part of the application, dates that are well over a decade after his separation from service in June 1982.  

As noted above, the medical evidence of record contains no objective findings of bilateral great toe disability until 2000, more than 18 years after separation from service.  The record also does not include any medical opinion suggesting his bilateral great toe disability arose during service, nor does the Veteran contend otherwise.  Service treatment records are entirely silent for any complaints, findings, or treatment of the great toes.  Moreover, none of the medical evidence suggests that the Veteran's bilateral great toe disability is related to his military service.  Therefore, the Veteran's claim for service connection must be denied.

In conclusion, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that there is no competent evidence that a bilateral great toe disability was incurred in or aggravated by military service. As such, service connection for a bilateral great toe disability is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral great toe disability, status-post amputation, is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


